

117 S229 IS: Financial Defense for Industrial Contractors Act
U.S. Senate
2021-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 229IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Rubio (for himself, Mrs. Blackburn, Mr. Cramer, Mr. Cotton, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to permit the Federal Deposit Insurance Corporation to terminate the insured status of a depository institution that refuses to provide services to certain Federal contractors, and for other purposes.1.Short titleThis Act may be cited as the Financial Defense for Industrial Contractors Act or the FDIC Act.2.Termination of insuranceSection 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) is amended— (1)in subsection (a)(3), by inserting or (x) after subsection (w); and(2)by adding at the end the following:(x)Termination of insurance relating to denial of services to Federal contractors(1)DefinitionsIn this subsection—(A)the term contractor means an entity that—(i)is a party to a contract with the Federal Government;(ii)has complied with all applicable laws and regulations in fulfilling the responsibilities of the entity with respect to the contract described in clause (i); and(iii)satisfies traditional underwriting and credit standards with respect to the banking service sought by the entity under paragraph (2); and(B)the term covered institution means an insured depository institution that has more than $50,000,000,000 in total consolidated assets.(2)Notice of termination; pretermination hearingIf a covered institution refuses to provide a banking service sought by a contractor, the Board of Directors shall— (A)issue to the insured depository institution a notice of its intention to terminate the insured status of the insured depository institution; and(B)schedule a hearing on the matter, which shall be conducted in all respects as a termination hearing pursuant to paragraphs (3) through (5) of subsection (a).(3)Temporary insurance of previously insured depositsUpon termination of the insured status of any depository institution pursuant to paragraph (2), the deposits of such depository institution shall be treated in accordance with subsection (a)(7)..